Citation Nr: 1115547	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-00 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  

This matter has been previously remanded by the Board for further development in November 2009 and September 2010.  Following the September 2010 remand, entitlement to service connection for congenital right foot pes cavus and congenital left foot pes cavus with posterior tibial tendon dysfunction, s/p subtalar fusion was granted in a March 2011 rating decision.  The decision indicated that this grant represented a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a bilateral foot disability.  Thus, the only remaining issue on appeal is reflected above.

Pursuant to the November 2009 remand, efforts were undertaken to obtain treatment records from the Ireland Army Hospital.  A March 2010 formal finding of unavailability documented the RO's efforts to obtain these records.  Pursuant to the September 2010 remand, the Veteran underwent a November 2010 VA examination that is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  There is no current diagnosis of a left ankle disability in addition to posterior tibial tendon dysfunction, status post subtalar fusion for which service connection is already in effect.


CONCLUSION OF LAW

A left ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2005 with regard to the claim for a left ankle disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2006.  In the November 2009 Board remand, the Board instructed the RO/AMC to provide the Veteran with notice pertaining to establishing a disability rating and effective date.  In December 2009, the Veteran was provided with that notice.  However, the left ankle disability claim was incorrectly characterized as a claim to reopen.  The Board concludes that the incorrect characterization of the issue on appeal in the December 2009 letter is harmless because service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for a left ankle disability.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board observes that the Veteran identified receiving treatment at the Ireland Army Hospital located in Fort Knox, Kentucky from 1969 to approximately 1981-82.  In July 2009, a formal finding on the unavailability of these records was associated with the claims file documenting the steps VA had undertaken when attempting to obtain these records.  However, because the Veteran's branch of service was incorrectly identified on a request, in November 2009, the Board remanded for another attempt to try to obtain these records.  A request was made in December 2009 and in March 2010, a formal finding of unavailability was associated with the claims file.  The Veteran was informed of VA's inability to obtain these records in March 2010.  Thus, it appears that any additional efforts attempting to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2), (e).

Pursuant to the Board's September 2010 remand, a VA examination with respect to the claim was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left ankle disability because there is no remaining diagnosed disability of the left ankle that has not already been service connected.

The Veteran contends that he sought treatment for his feet and left ankle during service.  However, his service treatment records are completely absent for complaints, treatment, findings, or diagnoses pertaining to his feet or left ankle.  The Veteran also alleges that he was treated in the foot clinic at Fort Knox from the time of his separation from service in 1969 until approximately 1981.  As previously discussed, VA has been unable to obtain these records.  

The Board notes that the Veteran has been somewhat unspecific when detailing the problems he is currently experiencing with his left ankle.  It is also unclear what symptomatology he was experiencing during service.  In this regard, in this July 2005 claim, the Veteran sought service connection for both feet to include the pin in his left ankle.  In September 2005, he indicated that a metal rod was placed in his left ankle in approximately 1998.  

A May 1997 private treatment record from Dr. J.V. noted that the Veteran complained of chronic ankle pain at the area of insertion of the posterior tibial tendon.  The assessment was posterior tibial tendonitis.

Following physical examination of the Veteran's feet and ankles and review of the  claims file to include his medical records, the November 2010 VA examiner provided diagnoses of congenital pes cavus bilateral feet, right hallux valgus, surgically corrected bilateral hammertoes, left posterior tibial tendon dysfunction, s/p (status post) subtalar fusion.  The examiner noted that the problem associated with the diagnosis was bilateral foot condition and the impact was decreased mobility, problems with lifting and carrying, and pain.  The examiner observed that the Veteran had posterior tibial dysfunction treated with a subtalar fusion of his left foot in 1999.  

The Board finds it significant that the Veteran has already been granted service connection for congenital right foot pes cavus and congenital left foot pes cavus with posterior tibial tendon dysfunction, s/p subtalar fusion in the March 2011 rating decision.  As reflected above, the only current diagnosis pertaining to the left ankle is left posterior tibial tendon dysfunction, s/p subtalar fusion, which was part of the previous award of service connection.  The Board observes that an x-ray of the left ankle revealed no osseous or articular abnormality and unremarkable soft tissues, which indicates no additional disability of the left ankle.  Thus, there is no other disability of the left ankle subject to service connection. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, because there is no disability pertaining to the left ankle in addition to left posterior tibial tendon dysfunction, s/p subtalar fusion for which service connection is already in effect, the claim must be denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


